DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Patent Application Publication No. 2018/0351039) (“Kim”).
Regarding Claim 1, Kim teaches a light emitting diode, comprising: an n-type nitride semiconductor layer (Figure 6, item 130, ¶0056); a V-pit generation layer (Figure 6, item 180, ¶0105) located over the n-type nitride semiconductor layer and having a V-pit (see Figure 6); an active layer (Figure 6, item 140, ¶0057) located on the V-pit generation layer; and a p-type nitride semiconductor layer (Figure 6, item 160) located above the active layer, wherein: the active layer includes a well layer, the well layer including a first well layer portion formed along a flat surface of the V-pit generation layer and a second well layer portion formed in the V-pit of the V-pit generation layer (see Figure 11, ¶0071-0074), and the light emitting diode emits light having at least two peak wavelengths at a single chip level without using phosphor (see Figure 4).
Regarding Claim 2, Kim further teaches the first well layer portion emits light having a first peak wavelength, and the second well layer portion emits light having at least one second peak wavelength (see Figure 4).
Regarding Claim 3, Kim further teaches the first well layer portion emits light having a yellow peak wavelength (see Figure 2, note the peak emission in the yellow range), and the second well layer portion emits light having a blue peak wavelength (see Figure 2, note the peak emission in the blue range).
Regarding Claim 4, Kim further teaches the first well layer portion emits light having a yellow peak wavelength (see Figure 2, note the peak emission in the yellow range), and the second well layer portion emits light having a blue peak wavelength (see Figure 2, note the peak emission in the blue range) and light having a green peak wavelength (see Figure 2, note the peak emission in the green range).
Regarding Claim 5, Kim further teaches the first well layer portion has a higher Indium (In) content than that of the second well layer portion (¶0072).
Regarding Claim 6, Kim further teaches the first well layer portion is thicker than the second well layer portion (¶0077-0079).
Regarding Claim 7, Kim further teaches  a p-type AIxGa1.xN layer (Figure 6, item 150) interposed between the active layer and the p-type nitride semiconductor layer, wherein a composition ratio x of Al in the p-type AIxGa1.xN layer is greater than 0 and less than 0.3 (¶0090, 0116).
Regarding Claim 8, Kim further teaches the p-type AIxGa1.xN layer has a thickness of less than 100 nm (¶0116).
Regarding Claim 11, Kim further teaches the active layer has a multiple quantum well structure having a plurality of well layers and a plurality of barrier layers (¶0069-0074), the active layer further includes a capping layer (Figure 6, item 150, ¶0090) covering the well layer and interposed between the well layer and the barrier layer, and the capping layer contains Al (¶0089).
Regarding Claim 12, Kim further teaches the capping layer contains ten (10) atomic % or more of Al with respect to a total Al composition in the capping layer (¶0116).
Regarding Claim 13, Kim further teaches the p-type nitride semiconductor layer includes a concave portion on the V-pit (see Figure 6).
Regarding Claim 14, Kim further teaches the active layer contacts the V-pit generation layer (see Figure 6, note the layers are in electrical contact during generation of light).
Regarding Claim 15, Kim teaches a light emitting diode, comprising: an n-type nitride semiconductor layer (Figure 6, item 130, ¶0056); a V-pit generation layer (Figure 6, item 180, ¶0105) located over the n-type nitride semiconductor layer and having a V-pit (see Figure 6); an active layer (Figure 6, item 140, ¶0057) located on the V-pit generation layer; a p-type AlGaN layer located on the active layer (Figure 6, item 150, ¶0061), and a p-type nitride semiconductor layer (Figure 6, item 160) located above the active layer, wherein: the active layer includes a well layer, the well layer including a first well layer portion formed along a flat surface of the V-pit generation layer and a second well layer portion formed in the V-pit of the V-pit generation layer (see Figure 11, ¶0071-0074), and the first well layer portion emits light having a first peak wavelength, and the second well layer portion emits light having at least one second peak wavelength different from the first peak wavelength (see Figure 4), wherein the light emitting diode includes no phosphor (see Figure 6).
Regarding Claim 16, Kim further teaches the second well layer portion emits light having a shorter wavelength than that of light emitted from the first well layer portion (see Figure 4).
Regarding Claim 17, Kim further teaches the second well layer portion emits light having at least two peak wavelengths, the two peak wavelengths being different from the first peak wavelength (see Figure 2, note two additional peaks different than the first peak).
Regarding Claim 18, Kim further teaches the p-type AIGaN layer is represented by a general formula of AIxGa1-xN, and a composition ratio x of Al in the p-type AIGaN layer is greater than 0 and less than 0.3 (¶0116).
Regarding Claim 19, Kim further teaches the p-type AIGaN layer has a thickness of less than 100 nm (¶0116).
Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to Claims 1 and 15 above.
Regarding Claim 9, Kim teaches Claim 1 as indicated above. Kim does not specifically teach the V-pit generation layer has a thickness exceeding 450 nm.  However, it would have been obvious to a person having ordinary skill in the art at the time of effective filing to optimize the V-pit generation layer thickness since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 10, Kim teaches Claim 1 as indicated above. Kim does not specifically teach the V-pit formed in the V-pit generation layer include a V-pit having a width of an inlet exceeding 230 nm.  However, it would have been obvious to a person having ordinary skill in the art at the time of effective filing to optimize the V-pit dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 20, Kim teaches Claim 15 as indicated above. Kim does not specifically teach the V-pit generation layer has a thickness exceeding 450 nm or the V-pit formed in the V-pit generation layer include a V-pit having a width of an inlet exceeding 230 nm.  However, it would have been obvious to a person having ordinary skill in the art at the time of effective filing to optimize the V-pit generation layer thickness and the V-pit dimensions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US Patent Application Publication No. 2018/0138362)
Leonhardt et al. (US Patent Application Publication No. 2020/0119228)
Han et al. (US Patent Application Publication No. 2021/0126162)
Yang (US Patent Application Publication No. 2021/0305455)
Baek et al. (US Patent Application Publication No. 2021/0328100)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891